Case: 12-11065       Document: 00512316387         Page: 1     Date Filed: 07/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 22, 2013
                                     No. 12-11065
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JEFFERY SCOTT BONNEVILLE,

                                                  Plaintiff-Appellant

v.

DAVID BASSE, Unit Health Authority; KELLE WALLACE, FHA; CHARLES
R. MCDUFFIE, Warden,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-200


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jeffery Scott Bonneville, Texas prisoner # 1244488, proceeding pro se and
in forma pauperis (IFP), appeals the dismissal of his 42 U.S.C. § 1983 complaint.
Bonneville argues that the defendants were deliberately indifferent to his
medical needs and that he should be paid for the work he performs in prison.
       The district court dismissed Bonneville’s complaint as frivolous and for
failure to state a claim on which relief could be granted.                  See 42 U.S.C.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11065     Document: 00512316387      Page: 2    Date Filed: 07/22/2013

                                  No. 12-11065

§ 1997e(c)(1); 28 U.S.C. §§ 1915(e)(2), 1915A. Accordingly, we review the
decision de novo. Samford v. Dretke, 562 F.3d 674, 678 (5th Cir. 2009). A claim
may be dismissed for failure to state a claim upon which relief can be granted if,
assuming all well-pleaded facts are true, the plaintiff has not stated “enough
facts to state a claim to relief that is plausible on its face.” In re Katrina Canal
Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal quotation marks and
citation omitted).
      Bonneville asserts the following claims concerning Dr. Basse. The doctor
ordered Bonneville to perform back exercises and reduced the dosage of
ibuprofen that Bonneville had been taking for his back pain. Dr. Basse never
examined Bonneville’s back and relied on an x-ray from 2007 to evaluate his
condition. The prescribed exercises worsened the back pain. Additionally, Dr.
Basse decided to treat Bonneville’s knee pain with 600 milligrams of ibuprofen
rather than a knee brace or a walking aid. After falling down, Bonneville was
denied immediate medical treatment. Bonneville must walk a long distance to
reach the pill window and must wait in line for a long time to obtain his
medication.
      The record shows that Bonneville received treatment for his painful
conditions. The above assertions concerning Dr. Basse indicate only Bonneville’s
disagreement with the prescribed treatment; these assertions are not sufficient
to establish that Dr. Basse acted with deliberate indifference to Bonneville’s
serious medical needs. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir. 2006).
Even if these facts show that Dr. Basse’s treatment was negligent, negligent
medical care does not constitute a valid §1983 claim. See id.
      Additionally, Bonneville contends that Kelle Wallace is liable under § 1983
because a causal connection existed between her failure to favorably resolve his
grievances and Dr. Basse’s deliberate indifference. Wallace cannot be held liable
under § 1983 in the absence of a constitutional violation. See Thompkins v. Belt,
828 F.2d 298, 303-04 (5th Cir. 1987). A prisoner does not have a constitutionally

                                         2
    Case: 12-11065       Document: 00512316387    Page: 3    Date Filed: 07/22/2013

                                  No. 12-11065

protected liberty interest in having “grievances resolved to his satisfaction.”
Geiger v. Jowers, 404 F.3d 371, 374 (5th Cir. 2005).
      In his work-related claim, Bonneville argues that he cannot purchase his
medications from the commissary because he is not being paid to work in prison.
Compelling an inmate to work without pay does not violate the Constitution
even if the inmate is not specifically sentenced to hard labor. Ali v. Johnson, 259
F.3d 317, 318 (5th Cir. 2001). Bonneville admitted that he receives medication
for pain, just not in the manner and quantity that he had previously.
      Because Bonneville has failed to brief his claims against Charles Wallace,
he has abandoned them. See Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir.
1999); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Bonneville’s claims
regarding (1) Dr. Basse’s failure to renew other prescription medications; (2) Dr.
Basse’s failure to treat his infected toenail; (3) the State’s failure to award good
time credits; and (4) the denial of his right to humane conditions of confinement
are raised for the first time on appeal and are factual in nature; therefore, we do
not consider them. See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th
Cir. 1999) (stating that this court will not allow a party to raise a claim for the
first time on appeal).
      Bonneville’s appeal is without arguable merit and, therefore, frivolous.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the appeal
is dismissed as frivolous. See 5th Cir. R. 42.2. In light of the foregoing and
because Bonneville has not shown the existence of exceptional circumstances
warranting the appointment of counsel, his motion is denied. See Ulmer v.
Chancellor, 691 F.2d 209, 212-13 (5th Cir. 1982).
      The district court’s dismissal of Bonneville’s complaint as frivolous and
this court’s dismissal of his appeal as frivolous count as two strikes for purposes
of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).
Bonneville is hereby cautioned that if he accumulates three strikes he will no
longer be allowed to proceed IFP in any civil action or appeal filed while he is

                                         3
    Case: 12-11065    Document: 00512316387     Page: 4   Date Filed: 07/22/2013

                                 No. 12-11065

incarcerated or detained in any facility unless he “is under imminent danger of
serious physical injury.” § 1915(g).
      APPEAL DISMISSED; MOTION FOR THE APPOINTMENT OF
COUNSEL DENIED; SANCTION WARNING ISSUED.




                                       4